IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                              No. 73644-2-1
                   Respondent,
                                              DIVISION ONE
      v.

                                              UNPUBLISHED OPINION
JAMES TUKI TAINOINO,

                   Appellant.                 FILED: October 17, 2016




      Per Curiam. James Tainoino appeals from his conviction following a plea of

guilty to attempted identity theft in the second degree and his sentence within the

standard range for a gross misdemeanor. Tainoino's court-appointed attorney has

filed a motion to withdraw on the ground that there is no basis for a good faith

argument on review. Pursuant to State v. Theobald. 78 Wash. 2d 184, 470 P.2d 188

(1970), and Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L Ed. 2d 493

(1967), the motion to withdraw must

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses; [4] the court-not counsel-then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

Theobald, 78 Wash. 2d at 185 (quoting Anders, 386 U.S. at 744).

      This procedure has been followed. Tainoino's counsel on appeal filed a brief

with the motion to withdraw.    Tainoino was served with a copy of the brief and
No. 73644-2-1/2




informed of his right to file a statement of additional grounds for review. He did not

file a statement of additional grounds.

       The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

              1. Did the information provide constitutionally sufficient notice of the
                 charges?

              2. Was there a sufficient factual basis to support Tainoino's plea?


              3. Was the guilty plea involuntary?


              4. Did the trial court err in imposing the sentence?


              5. Did the sentencing court lack authority to impose legal financial
                 obligations?

       The potential issues are wholly frivolous.     Counsel's motion to withdraw is

granted and the appeal is dismissed.

                                For the court:




                                                                                    cry

                                                                                    O
                                                                                    C~3


                                                                                                  ••*-.


                                                                                    —J




                                                         UrfJ*
                                                                                          .   '    •••"
                                                                                    Sr-



                                                                                    Ul     -: •-'•'•

                                                                                    ro    ~-; -.--'.